UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6990


GREGORY MATTHEW CLEVELAND,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Terry L. Wooten, District Judge.
(9:11-cv-01335-TLW)


Submitted:   October 18, 2011              Decided:   October 21, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Matthew Cleveland, Appellant Pro Se.    William Norman
Nettles, United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory Matthew Cleveland appeals the district court’s

order adopting the magistrate judge’s report and recommendation

and   dismissing     his    petition   for    writ    of    mandamus.         We   have

reviewed the record and find no reversible error.                       Accordingly,

we    affirm   for   the     reasons    stated       by    the    district      court.

Cleveland v. United States, No. 9:11-cv-01335-TLW (D.S.C. July

21, 2011).     We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented         in   the    materials

before   the   court   and       argument    would   not    aid       the   decisional

process.



                                                                              AFFIRMED




                                        2